Exhibit 10.3

 

Description of agreement between the Company and P. C. Ackerman regarding death
benefit

 

On June 8, 2006, the Board of Directors of National Fuel Gas Company (the
“Company”) approved the terms of an agreement between the Company and its
Chairman and Chief Executive Officer, Philip C. Ackerman. Under the terms of the
agreement, the Company will pay a death benefit to Mr. Ackerman if he dies
before his 70th birthday. The amount of the death benefit will equal (a) two
times the sum of (i) Mr. Ackerman’s last annual salary plus (ii) his last annual
bonus, less (b) the death benefit payable to Mr. Ackerman under that certain
Amended and Restated Split Dollar Insurance and Death Benefit Agreement between
the Company and Mr. Ackerman, dated September 17, 1997, as amended by Amendment
Number 1 thereto, dated March 23, 1999 (as amended, the “Split Dollar
Agreement”). Currently the amount of the death benefit payable under the
agreement approved by the Board of Directors on June 8, 2006 is estimated to be
$2,353,991.

 

If Mr. Ackerman is living on his 70th birthday, the Company’s agreement to pay a
death benefit terminates, and the Company will make a cash payment to
Mr. Ackerman in the amount of $968,905. This amount represents the difference
between the previously expected cash surrender value at age 70 of two insurance
policies underlying the Split Dollar Agreement (one of which such policies was
transferred to the Company on April 27, 2006, as disclosed previously), less the
expected cash surrender value at age 70 of the remaining insurance policy.

 

 

 

 

 